DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Raphael A. Valencia on 09/01/2021.
Claims 1-2, 8-9, 12-13, and 19-20 have been amended as follows: 
1. (Currently amended) An arithmetic processing apparatus comprising: 
a memory; and 
a processor coupled to the memory, the processor: 
detects whether intervals of a plurality of addresses to be accessed by a memory access instruction that performs memory access to the plurality of addresses by a single instruction are all the same by using a detector including a plurality of subtractors which each performs a subtraction on two addresses of the plurality of addresses, a plurality of comparators which includes one comparator that compares an interval and one output of a plurality of outputs of the plurality of subtractors and other comparators that each compares two outputs of the plurality of outputs of the plurality of subtractors, a logical sum circuit which outputs a first logical sum of an output value of the one comparator and a control signal, which is set to a first value when detecting whether the intervals between any adjacent two of the plurality of addresses are all the interval is registered in a history table 
decodes the memory access instruction as the single instruction when detecting that the intervals are all the same; 
decodes the memory access instruction as a plurality of instructions when detecting that the intervals are not all the same; and 
performs the memory access in accordance with the single instruction or the plurality of instructions.

2. (Currently Amended) The arithmetic processing apparatus according to claim 1, wherein the processor: 
registers information indicating that the intervals are all the same in [[a]]the history table when detecting that the intervals are all the same; 
decodes the memory access instruction as the single instruction when the information is registered in the history table; and 
decodes the memory access instruction as the plurality of instructions by decomposing the memory access instruction to the plurality of instructions when the information is not registered in the history table.


8. (Currently Amended) The arithmetic processing apparatus according to claim 4, wherein the memory access instruction includes a register number of a second register into which data at the plurality of addresses are loaded by the memory access instruction or from which data are stored in the plurality of addresses by the memory access instruction, and the processor deletes a registration of the information from the history table when the information is registered for the register number of the second register in the history table.

9. (Currently Amended) The arithmetic processing apparatus according to claim 4, wherein the processor: 
`performs a scalar access instruction which performs memory access to one address and includes a register number of a third register that contains data loaded from one address by the scalar access instruction or data to be stored by the memory access instruction; and 
deletes a registration of information from the history table when the information is registered for the register number of the third register in the history table.

12. (Currently Amended) A method of controlling an arithmetic processing apparatus comprising: 
detecting, by a computer, whether intervals of a plurality of addresses to be accessed by a memory access instruction that performs memory access to the plurality of addresses by a single instruction are all the same by using a detector including a plurality of subtractors which each performs a subtraction on two addresses of the plurality of addresses, a plurality of comparators which includes one comparator that compares an interval and one output of a plurality of outputs of the plurality of subtractors and other comparators that each compares the intervals between any adjacent two of the plurality of addresses are all the same and is set to a second value when detecting whether the intervals between any adjacent two of the plurality of addresses are all the same and the interval is registered in a history table 
decoding the memory access instruction as the single instruction when detecting that the intervals are all the same; 
decoding the memory access instruction as a plurality of instructions when detecting that the intervals are not all the same; and 
performing the memory access in accordance with the single instruction or the plurality of instructions.

13. (Currently Amended) The method according to claim 12, further comprising: 
registering information indicating that the intervals are all the same in [[a]]the history table when detecting that the intervals are all the same; 
decoding the memory access instruction as the single instruction when the information is registered in the history table; and 


19. (Currently Amended) The method according to claim 15, wherein the memory access instruction includes a register number of a second register into which data at the plurality of addresses are loaded by the memory access instruction or from which data are stored in the plurality of addresses by the memory access instruction, and a registration of the information is deleted from the history table when the information is registered for the register number of the second register in the history table.

20. (Currently Amended) The method according to claim 15, further comprising: performing a scalar access instruction which performs memory access to one address and includes a register number of a third register that contains data loaded from one address by the scalar access instruction or data to be stored by the memory access instruction; and deleting a registration of information from the history table when the information is registered for the register number of the third register in the history table.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, taken alone or in combination, was not found to teach, in combination with other limitations in the claims, the circuitry described in claims 1 and 12, which includes a plurality of subtractors and comparators, where one of the comparators compares an interval and an output of one of the subtractors, and a logical sum circuit that outputs the logical sum of an output value of the one comparator and a control signal, where the control signal is set to a first or second value depending on 
The closest prior art of relevance was found to be Burky et al. US 6,430,680 which teaches a detector circuit including a plurality of subtractors and comparators to compare the intervals between addresses to detect strides, however, Burky does not teach a logical sum circuit that outputs a logical sum of one of the comparators and a control signal, where the control signal is set to a first or second value based on the interval being registered in a history table. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476.  The examiner can normally be reached on Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/KASIM ALLI/Examiner, Art Unit 2183                                                                                                                                                                                                        

/William B Partridge/Primary Examiner, Art Unit 2183